IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                    Fifth Circuit

                                                                      FILED
                                                                    March 13, 2008
                                No. 07-10582
                              Summary Calendar                   Charles R. Fulbruge III
                                                                         Clerk

LAKEITH AMIR-SHARIF

                                           Plaintiff-Appellant

v.

DALLAS COUNTY TEXAS; LUPE VALDEZ, Dallas County Sheriff;
PARKLAND MEMORIAL HOSPITAL, Board of Directors; SUSAN PHILLIPS,
Vice President, Parkland Memorial Hospital/Jail Health Care Coordinator; DR
STEVEN BOWERS, Jail Medical Director; UNIVERSITY OF TEXAS MEDICAL
BRANCH, Jail Health Care Provider; KENNETH MAYFIELD, DALLAS
COMMISSIONER; EDGAR L MCMILLIAN JR

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:06-CV-143


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Lakeith Amir-Sharif filed the instant 42 U.S.C. § 1983 suit to seek redress
for alleged wrongs perpetrated upon him while he was incarcerated in the Dallas
County Jail. The district court dismissed several of his claims prior to service


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-10582

upon the defendants and granted the defendants’ motion for summary judgment
as to the remaining claims. Amir-Sharif now moves this court for authorization
to proceed in forma pauperis (IFP) on appeal from the dismissal of his suit. A
movant who seeks authorization to proceed IFP on appeal must demonstrate
that he is a pauper and that his appeal involves nonfrivolous issues. Carson v.
Polley, 689 F.2d 562, 586 (5th Cir. 1982).
      Amir-Sharif’s motion and brief to this court focus exclusively on the
district court’s determination that the defendants’ motion for summary judgment
should be granted because Amir-Sharif had failed to properly exhaust his claims.
Amir-Sharif has failed to brief, and has thus abandoned, any claims he may have
had concerning the propriety of the district court’s initial determination that
some of his claims should be dismissed prior to service upon the defendants. See
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); see also FED. R. APP. P.
28(a)(9).
      Amir-Sharif has likewise failed to brief, and has thus abandoned, the
district court’s alternate determination that the defendants’ motion for summary
judgment should be granted because he had failed to show genuine issues of
material fact concerning the merits of his claims. Failure to address this
alternate determination has the same effect as if Amir-Sharif had not appealed
the district court’s judgment. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Amir-Sharif’s motion to proceed IFP
is denied, and this appeal is dismissed as frivolous.
      Amir-Sharif has filed numerous frivolous actions in this and other courts.
We have warned him that he would likely be sanctioned if this pattern of
behavior continued. Amir-Sharif disregarded our warning. We now order him
to pay $100 as a sanction to the clerk of this court. Amir-Sharif is barred from
filing any civil appeal in this court, unless the district court certifies the appeal


                                         2
                                 No. 07-10582

is taken in good faith, until the total amount of the sanction is paid. We warn
Amir-Sharif that any future frivolous filings may result in additional sanctions.
   IFP DENIED; APPEAL DISMISSED; SANCTION IMPOSED; SANCTION
WARNING ISSUED.




                                       3